I115th CONGRESS1st SessionH. R. 826IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mr. Davidson (for himself and Mr. Budd) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the head of each executive agency to relocate such agency outside of the Washington, D.C., metropolitan area, and for other purposes. 
1.Short titleThis Act may be cited as the Drain the Swamp Act of 2017. 2.Relocation of agency headquarters (a)Repeal of headquarters location requirementSection 72 of title 4, United States Code, is repealed. 
(b)Headquarters relocation plan 
(1)In generalNot later than September 30, 2018, the head of each executive agency shall develop and submit to Congress a plan for the relocation of the headquarters of that agency outside of the Washington metropolitan area. (2)RequirementsThe plan described in paragraph (1) shall— 
(A)identify a location for a new headquarters outside of the Washington metropolitan area; (B)maximize any potential cost savings associated with the relocation;  
(C)provide that, upon implementation of the plan, no more than 10 percent of the employees of the agency are based in the Washington metropolitan area; and (D)consider any potential national security implications of the relocation.  
(3)CertificationPrior to the submission of a plan under paragraph (1), the Director of the Office of Management and Budget and the Administrator of General Services shall certify the compliance of the plan with the provisions of this section if the plan meets the requirements described in paragraph (2). (4)ImplementationNot later than September 30, 2023, the head of each executive agency shall implement the plan for such agency submitted under paragraph (1). 
(c)DefinitionsFor purposes of this section: (1)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 105 of title 5, United States Code, except that the term does not include the Executive Office of the President. 
(2)Washington metropolitan areaThe term Washington metropolitan area means the geographic area located within the boundaries of— (A)the District of Columbia; 
(B)Montgomery and Prince George’s Counties in the State of Maryland; and (C)Arlington, Fairfax, Loudon, and Prince William Counties and the City of Alexandria in the Commonwealth of Virginia.  
